Order entered October 27, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01151-CV

  IN THE MATTER OF THE MARRIAGE OF MARIA E. SVALESEN AND SCOTT B.
                            SVALESEN

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-12-12143-U

                                           ORDER
       We GRANT appellant’s October 23, 2014 motion for extension of time to retain an

attorney and ORDER appellant to notify the Court, no later than December 1, 2014, of new

counsel’s name, mailing and email addresses, phone number, fax number, and state bar card

number. Appellant is cautioned that failure to timely provide the Court with the requested

information may result in the appeal proceeding with appellant as a pro se party.


                                                      /s/   ADA BROWN
                                                            JUSTICE